8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 1 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 2 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 3 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 4 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 5 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 6 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 7 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 8 of 9
8:21-mj-00022-MCRI   Date Filed 02/17/21   Entry Number 1-1   Page 9 of 9




           17th
